Citation Nr: 0525681	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-27 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  
Records also indicate inactive duty training in the National 
Guard through April 1981.  He died in December 1982; the 
appellant is his mother.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 determination by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that the appellant had not submitted new and 
material evidence that would reopen her previously denied 
claim of entitlement to service connection for the cause of 
the death of the veteran.


FINDINGS OF FACT

1.  In July 1987, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  In rating decisions dated in April 1990, May 1990, and 
June 1992, and in a letter dated in May 2001, the RO 
determined that new and material evidence had not been 
submitted that would reopen the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant did not appeal any of these determinations.

3.  The evidence received since the RO's May 2001 
determination does not relate to an unestablished fact 
necessary to substantiate the claim, is both cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The May 2001 RO determination that the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death had not been reopened is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).  

2.  Evidence received since the May 2001 RO determination is 
not new and material, and the claim for service connection 
for the cause of the veteran's death has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
appellant filed her request to reopen her claim for VA 
benefits in this case after that date, in May 2002.  Thus, 
the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate her request 
to reopen the claim for service connection for the cause of 
the veteran's death, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial 
determination dated in October 2002, in the statement of the 
case (SOC) issued in June 2004, at the time of the 
appellant's hearing before the undersigned in April 2005, and 
in correspondence to the appellant have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claim.

Furthermore, the Board observes that in a lengthy letter to 
the appellant, dated in March 2004, the RO provided her with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the appellant's claim, and specifically 
identified what evidence was needed from the appellant versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b), the RO 
satisfied the notice requirements to: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The appellant and her 
representative further plainly show through their statements 
and submissions of evidence that the appellant understands 
the nature of the evidence needed to substantiate her claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence has been met.  
The Board concludes that VA does not have any further 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, and extensive 
post-service private treatment records and statements, 
extensive VA outpatient treatment notes and examination 
reports.  The appellant testified at a hearing held before 
the undersigned in April 2005, and a transcript of her 
testimony has been associated with the claims file.  The RO 
has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the appellant of the 
evidence required to substantiate her claim.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
appellant in attempting to substantiate her claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA adjudication 
purposes.  The changes to this regulation are effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this 
case, since the appellant's claim to reopen was filed in May 
2002, the revised version of the new and material evidence 
law is for application.  Pursuant to this regulation, new and 
material evidence consists of existing evidence, not 
previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated with 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a 
malignant tumor becomes manifest to a compensable degree 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was first denied by VA 
in July 1989, when the Board rendered a decision arising from 
a denial of that claim by the RO in September 1984.  The 
evidence at that time included a death certificate showing 
that the veteran died on December [redacted], 1982, with histiocytic 
lymphoma identified as the immediate (and only) cause of 
death.  In addition, the evidence of record as of July 1989 
included the veteran's service medical records, which were 
found to be devoid of any complaints, findings or 
manifestations of a cancerous condition.  Two annual 
certifications associated with the veteran's reserve duty 
showed that he had indicated that there had been no change in 
his physical condition because of injury or disease having 
occurred in the interval period between his last examination 
and that certification.  A summary of VA hospitalization from 
February 1981 to March 1981 noted that the veteran had 
entered the hospital with a history of dental work followed 
by the onset of intermittent fevers that had persisted for 
four months prior to his admission.  Discharge diagnoses were 
subacute bacterial endocarditis; anemia, probably secondary 
to subacute bacterial endocarditis; and pleural effusion, 
probably secondary to subacute bacterial endocarditis.  The 
report of VA hospitalization from May 1981 to June 1981 
indicated diagnoses of diffuse histiocytic lymphoma, Stage 
IV; and status post bacterial endocarditis.  

The Board decision also reflected that biopsied material from 
a mass in the veteran's left chest wall had been referred to 
the University of Southern California Clinic Laboratories, 
with a resulting pathology study dated in June 1981 showing 
that the diagnosis that comported with the clinical findings 
was lymphoma of small lymphocytes transforming into a large 
cell process.

The record as of July 1989 also included a statement from the 
chief deputy coroner, dated in June 1983 and indicating that 
the cause of the veteran's death was histiocytic lymphoma, a 
type of cancer that had been diagnosed two years prior to his 
death, and that the veteran had last been seen for treatment 
in November 1982.  A statement from the veteran's employer 
indicated that the veteran's period of illness had begun on 
August 3, 1981, and that the veteran had been absent from 
work on numerous occasions thereafter.  

The record as of July 1989 further included a report from the 
United States Armed Forces Institute of Pathology (AFIP), 
solicited by VA and noting in pertinent part as follows:

...[T]his veteran died of an aggressive 
Stage IV malignant lymphoma, 
approximately 19 months following 
histologic diagnosis.  From the submitted 
evidence, the staff was unable to 
determine the date of probable onset of 
this lymphoma, and there is no evidence 
to indicate that the process was present 
during the veteran's tour of duty, or 
indeed within the first year following 
his discharge from the Air Force.  The 
first objective evidence of any disease 
in this veteran was February 1981, 20 
months following discharge from service.

The Board, in denying the appellant's claim, noted that the 
question that had to be decided was whether or not the 
veteran's malignant tumor had its onset during the veteran's 
active military service and/or whether or not it was 
manifested to a compensable degree within one year following 
his separation from active military service.  The Board noted 
the evidence discussed above, with particular reliance on the 
report from the AFIP, and found that it was unable to 
conclude that the veteran's malignant lymphoma had been 
present at the time of his release from active service.  It 
also found that, since a malignant lymphoma was not shown to 
have been present within one year of his discharge from 
service, it likewise could not be presumed that such 
condition had originated in service.

A Board decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2004).  Pursuant to 38 U.S.C.A. § 7104(b), a final 
decision by the Board may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not 
be considered.  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially removes the requirement that a claimant present a 
well-grounded claim in order to trigger VA's duty to assist a 
veteran in developing the facts pertinent to his or her claim 
(see Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)), the Board determines that a two-
step process must be followed in addressing attempts to 
reopen a previously denied claim.  The first of these steps 
is to determine whether the evidence added to the record is 
new and material.  According to the relevant VA regulation, 
new and material evidence consists of existing evidence, not 
previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits.

In March 1990, the appellant submitted a letter to the RO in 
which she alleged that the Board's July 1989 decision had 
been erroneous.  The RO confirmed and continued the prior 
denial of her claim in April 1990; she was advised of that 
decision, and of appellate rights and procedures, on April 
24, 1990.  She again submitted that letter, and the RO 
confirmed and continued its denial of her claim in May 1990.  
She was advised of that decision, and of appellate rights and 
procedures, on June 22, 1990.

In February 1992, the appellant submitted another letter to 
the RO, along with letters both sent by her and received by 
her, all pertaining to her allegations that the veteran's 
death had been related to his period of active service.  In 
June 1992, the RO again confirmed and continued its prior 
denial of her claim.  She was notified of that decision, and 
of appellate rights and procedures, on June 23, 1992.  

In December 2000, the appellant again requested that the 
veteran's death be deemed service connected, and submitted a 
statement to that effect.  In addition, since her last 
request for benefits in February 1992, she had submitted 
various statements and medical records that were duplicative 
of evidence that had previously been considered.  The RO 
advised her, by means of a letter dated in May 2001, that it 
was confirming its previous decision whereby her claim of 
entitlement service connection for the cause of the veteran's 
death had been denied.  In particular, the RO noted the July 
1989 Board decision, and found that she had not submitted new 
and material evidence.  This letter was dated on May 11, 
2001, and included notice of appellate rights and procedures.

The appellant did not indicate disagreement with that 
decision, and it therefore became final.  38 U.S.C.A. § 7105 
(West 2002).  The question before the Board, therefore, is 
whether evidence submitted subsequent to May 2001 is new and 
material in nature, such that the appellant's claim can be 
reopened.

The evidence associated with the veteran's claims file since 
May 2001 consists of statements from the appellant, to 
include an April 2004 statement submitted in response to the 
RO's March 2004 VCAA letter in which she stated that the 
evidence that had been of record since she first sought 
service connection for the cause of the veteran's death was 
sufficient to prove her claim.  In addition, an NGB (National 
Guard Bureau) Form 22, reflecting that the veteran had 
National Guard obligations through April 1981, was associated 
with the claims file, as was testimony presented by the 
appellant and her daughter at a personal hearing held before 
the undersigned, by means of video teleconferencing, in April 
2005, at which time the appellant testified that the veteran 
had been ill while serving on active duty.

The NGB Form 22, and the testimony presented at the April 
2005 personal hearing, is new evidence, in that it presents 
information that had not previously been of record.  In 
particular, the evidence reflects that the veteran had 
inactive duty training obligations for a period almost two 
years subsequent to the completion of his period of active 
service, and that, according to the appellant, he had been 
chronically ill while on active duty.  This evidence, 
however, is not material, in that it does not establish a 
relevant fact.  As indicated above, for a period of inactive 
duty training service connection can only be established for 
an injury that was incurred therein, and not a disease such 
as lymphoma.  Accordingly, the fact that the veteran had 
inactive duty training obligations, and possible inactive 
duty training service, within the period cited by AFIP as the 
time during which his lymphoma may have been manifested, is 
irrelevant.  

Likewise, the testimony presented by the appellant in April 
2005 does not serve to establish that the veteran's fatal 
lymphoma had been manifested either during his period of 
active service, or within one year thereafter.  While the 
appellant is qualified to report the veteran's symptoms as 
she may have witnessed them, she is not shown to have the 
medical expertise to render a clinical finding or diagnosis, 
such as is inherent in her conclusion that the medical 
problems purportedly exhibited by the veteran during active 
service were symptomatic of his later lymphoma.  See Espiritu 
v. Derwinski, 1 Vet. App. 492, 495 (1992).  Her testimony, 
accordingly, has no probative value with regard to the 
question that was determinative when the claim was considered 
by the Board in July 1989.

In brief, the Board finds that the appellant has not 
presented new and material evidence, and that her claim of 
entitlement to service connection for the cause of the 
veteran's death has not been reopened.  While the Board is 
sympathetic to her claim, it is nonetheless constrained by 
the laws, regulations, and judicial precedents that govern 
its decisionmaking process.  To that end, it must emphasize 
that it cannot reopen a previously denied claim, such as the 
appellant's, without new and material evidence having been 
presented.




New and material evidence not having been submitted, the 
appellant's claim for service connection for the cause of the 
veteran's death has not been reopened, and the benefits 
sought on appeal remain denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


